DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taiki SUGIYAMA (SUGIYAMA) US 2020/0098663 in view of Li Zhang (Zhang) US 2018/0249593.
As per claim 1 SUGIYAMA disclose;
An electronic device (Fig. 1 item 10), comprising: an enclosure (11); a circuit (14) within the enclosure (11), the circuit disposed within the enclosure such that there is space between the circuit (14 and 15) and an internal surface of the enclosure (11); and a thermally conductive material (17) disposed in the space between the circuit and an internal surface of the enclosure (Para 0047), and in physical contact with an outer surface of the circuit and the internal surface of the enclosure to provide heat transfer from the circuit to the enclosure (Para 0047),
wherein the thermally conductive material comprises a plurality of thermal nanoparticles (item 22 see para 0059 “nanotube” Examiner’s note: “Nanotubes” are known in the art as particles for evidence, see US 2018/0249593 “Zhang” para 0039 “The thermally conductive particles can preferably include boron nitride. The boron nitride particles can be in the form of powders (which includes flakes, platelets, and other shapes”, fiber, rods, whiskers, sheets, nanosheets, or
boron nitride nanotube”) packed to fill (Fig. 6 and para 0076) the space between the circuit and the enclosure to yield a density (As per fig. 6 and para 0076 density is achieved by injector 100 and sucking air out at hole 11b by vacuum pump) for increased thermal conductivity (Para 0010 “to realize a composite material which is high in thermal conductivity, is excellent in heat dissipation effect”.) .

	But does not specify, wherein the plurality of nanoparticles are further packed facilitated by a vibrational plate to yield a greater density for increased thermal conductivity and the plurality of nanoparticles are sealed within the enclosure.
	However in analogues art of packing/making thermally conductive material, Zang disclose, Method of making thermal interface for electronic components having nanoparticles and application of the vibrational force can be affected by any suitable vibration equipment, e.g., a vibrating membrane (a speaker), an off-balanced motor, rotated eccentric masses, a shaker, or a vibration shaking table. (Para 0060) in addition to vacuum (See para 0085 “Vacuum was applied after mixing to reduce generated bubbles within the composition…….The mold and rotating magnet were placed on a modified vibration shaker table. The frequency of the vibration in the X-Y plane of the opposing layer surfaces was 117 .6 Hertz and 192.3 Hertz, respectively). 
- Examiner interprets vibration shaker table equivalent to vibration plate.
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SUGIYAMA and Zang by incorporating the teaching of Zang, into the system of SUGIYAMA to use vibrator to vibrate assembly. One having ordinary 

As per claims 3-5 SUGIYAMA disclose;
the thermal nanoparticles (22) comprise boron nitride (Para 0059 “boron nitride”). -a sealant (21) to seal the thermal nanoparticles within the chassis. And the sealant comprises an epoxy (Para 0058) that comprises boron nitride (Fig. 1 and Para 0059).
	But does not specify well known use of boron nitride is hexagonal boron nitride,
However, in analogues art of cooling electronic devices using thermal conductive material, Zhang teaches thermal conductive material having hexagonal boron nitride (Para 0040) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SUGIYAMA and Zhang by incorporating the teaching of Zhang, into the system of SUGIYAMA to use hexagonal boron nitride. One having ordinary skill in the art would have found it motivated to use hexagonal boron nitride of Zhang 

Regarding claim 6 combinations of SUGIYAMA and Zhang disclose;
the thermal nanoparticles are aligned using a magnetic field to orient the thermal nanoparticles in a determined orientation. (Zhang Para 0059, 0083, 0084…)

Regarding claim 7 combinations of SUGIYAMA and Zhang disclose;
the thermally conductive material comprises a 3D form (Para 0128 “threedimensional” and 0040 “cubic”)-in-place thermal encapsulated material.

Regarding claim 8 combinations of SUGIYAMA and Zhang disclose;
the thermally conductive material comprises a material with a thermal conductivity of greater than 10 W/m-K. (Para 0007 “18.0 W/mK”)

Regarding claim 9 combinations of SUGIYAMA and Zhang disclose;
the thermally conductive material comprises a material with a thermal conductivity of greater than 15 W/m-K. (Para 0007 “18.0 W/mK”)

Claims 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of Zhang.
.As per claim 10 SUGIYAMA disclose;
nanotube”) and positioning comprises packing the thermal nanoparticles to fill the space between the circuit and the enclosure (Fig. 6) to yield a density (As per fig. 6 and para 0076 density is achieved by injector 100 and sucking air out at hole 11b by vacuum pump) for increased thermal conductivity (Para 0010 “to realize a composite material which is high in thermal conductivity, is excellent in heat dissipation effect”.)
SUGIYAMA disclose, a plurality of thermal nanoparticles (Para 0059 “nanotubes” equivalent to nanoparticles) positioned to fill the space between the circuit and 
	But does not specify, wherein packing the plurality of nanoparticles is
facilitated by a vacuum pump and a vibrational plate to yield a greater density for increased thermal conductivity;
	However in analogues art of packing/making thermally conductive material, Zang disclose, Method of making thermal interface for electronic components having nanoparticles and application of the vibrational force can be affected by any suitable vibration equipment, e.g., a vibrating membrane (a speaker), an off-balanced motor, rotated eccentric masses, a shaker, or a vibration shaking table. (Para 0060) in addition to vacuum (See para 0085 “Vacuum was applied after mixing to reduce generated bubbles within the composition…….The mold and rotating magnet were placed on a modified vibration shaker table. The frequency of the vibration in the X-Y plane of the opposing layer surfaces was 117 .6 Hertz and 192.3 Hertz, respectively). 
- Examiner interprets vibration shaker table equivalent to vibration plate.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SUGIYAMA and Zang by incorporating the teaching of Zang, into the system of SUGIYAMA to use vibrator to vibrate assembly. One having ordinary skill in the art would have found it motivated to use vibration to pack nanoparticles using additional vibration method with vacuum to achieve high thermal conductivity of at least 1.0 W/mK, or 1.0 to 18.0 W/mK, or 1.1 to 15.0 

As per claims 12-17 SUGIYAMA disclose;
thermally conductive material, using a vacuum pump to provide negative pressure within the space to draw the thermal nanoparticles into the space (Para 0076);  sealing the plurality of nanoparticles within the enclosure (Fig. 1 item 11) further comprises a sealant (21) to seal the thermally conductive material within a chassis. And the sealant comprises an epoxy (Para 0058) that comprises boron nitride (Fig. 1 and Para 0059). the vacuum pump comprises a nanoparticle filter to prevent the vacuum pump from removing some or all of the nanoparticles from the interior of the enclosure. (Para 0076)
SUGIYAMA does not teach well known method of, plurality of thermal
nanoparticles comprises a plurality of magnetically alignable thermal nanoparticles, with the method further comprising: depositing the magnetically alignable thermal nanoparticles into the space; and applying a magnetic field to the thermal nanoparticles in the space during the depositing operation to align the thermal nanoparticles to a desired orientation. the thermal nanoparticles comprise hexagonal boron nitride. the thermally conductive material comprises a three-dimensional form-in-place thermal encapsulation material.

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SUGIYAMA and Zhang by incorporating the teaching of Zhang, into the system of SUGIYAMA to use hexagonal boron nitride and magnetically align particles. One having ordinary skill in the art would have found it motivated to use methods of Zhang to obtain superior thermal conductivity of 10 to 300 watts per meter Kelvin (W /mK) or more. (Para 0040, 0083, 0084…)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 10, 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However following is the response to the arguments.
1-Regarding applicant’s argument “Nonetheless, even if nanotubes, as disclosed by Sugiyama, teaches the claimed "thermal nanoparticles" (which Applicant does not 
Examiner respectfully disagree because nanotubes are also considered or well known in the art as nanoparticles, as explained in the claim rejection. 
Further in analogues art of packing electronics components with thermal interface materials with nanoparticles, SUGIYAMA disclose vacuum pump and Zang disclose a vibrational plate (vibration shaker) and vacuum in para 0084 and 0085 to yield a greater thermal conductivity and the conductivity is proportional to the density (see Para 0083)) and it is obvious for one skilled in the art to adopt known methods in the art to improve performance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835